634 So. 2d 197 (1994)
Glenn BOTTS, Appellant,
v.
STATE of Florida, Appellee.
No. 93-295.
District Court of Appeal of Florida, Fifth District.
March 18, 1994.
*198 James B. Gibson, Public Defender, and Nancy Ryan, Asst. Public Defender, Daytona Beach, for appellant.
No appearance for appellee.
DAUKSCH, Judge.
This is an appeal from a sentence where appellant was required to pay one dollar per month sum to First Step of Volusia County.
There is no statutory authority for this assessment and it was done without notice to appellant, or a chance for him to contest it. That provision is stricken. Otherwise, the sentence is affirmed.
AFFIRMED AS MODIFIED.
COBB and PETERSON, JJ., concur.